                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Keith Tarvarus Lesane                                                 Docket No. 7:99-CR-3-1H

                               Petition for Action on Supervised Release

COMES NOW John A. Cooper, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Keith Tarvarus Lesane, who, upon an earlier plea of guilty to
21 U.S.C. §841(a)(1) and 846, Conspiracy to Distribute and Possess with Intent to Distribute in Excess of
50 Grams of Cocaine Base (Crack), was sentenced by the Honorable Malcolm J. Howard, Senior U.S.
District Judge, on February 20, 2001, to the custody of the Bureau of Prisons for a term of 214 months. On
November 14, 2014, the court reduced the term of imprisonment to 170 months pursuant to 18 U.S.C.
§3582(c)(2). It was further ordered that upon release from imprisonment the defendant be placed on
supervised release for a period of 60 months. The court imposed the standard conditions of supervision and
special conditions of drug aftercare, alcohol abstinence, warrantless searches, vocational training, and the
DROPS program of intermittent confinement.

   Keith Tarvarus Lesane was released from custody on October 30, 2015, at which time the term of
supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On March 7, 2019, Lesane submitted a urine test and the result was positive for cocaine. He admitted using
cocaine prior to the test date. The court imposed the DROPS program of intermittent confinement in
response to illegal drug use. However, the Bureau of Prisons has been unable to quickly schedule such
placements, so our office recommends the court strike the DROPS condition. To address this
noncompliance, we recommend supervision be continued and Lesane has been admonished for using drugs
while on supervision. We will increase our supervision, drug testing and treatment, and continue to work
with him to improve his thinking and decisions going forward.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

The DROPS condition heretofore imposed shall be stricken.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


/s/ Robert L. Thornton                               /s/ John A. Cooper
Robert L. Thornton                                   John A. Cooper
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     414 Chestnut Street, Suite 102
                                                     Wilmington, NC 28401-3958
                                                     Phone: 910-679-2046
                                                     Executed On: March 14, 2019
Keith Tarvarus Lesane
Docket No. 7:99-CR-3-1H
Petition For Action
Page 2
                                     ORDER OF THE COURT
                                18th
Considered and ordered this _________                March
                                         day of ____________________, 2019, and ordered filed and
made a part of the records in the above case.



________________________________
Malcolm J. Howard
Senior U.S. District Judge
